United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-2592
                                 ___________

Gregory D. Graves,                      *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Larry May, Warden, North Central        *
Unit, Arkansas Department of            *
Correction; Jeff Dean, Lieutenant,      *
North Central Unit, Arkansas            * Appeal from the United States
Department of Correction;               * District Court for the
Lindy Greene, Sgt., Port/Security,      * Eastern District of Arkansas.
North Central Unit; John Belken,        *
Assistant Warden, North Central Unit, *
Arkansas Department Correction;         *
James Arnold, Sgt., Field/Squad Rider, *
North Central Unit, Arkansas            *
Department of Correction,               *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: November 3, 1999
                            Filed: December 3, 1999
                                ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       Gregory Graves, an Arkansas inmate, appeals from the district court’s1 grant of
summary judgment in favor of defendants in his 42 U.S.C. § 1983 case. Having
carefully reviewed the record and the parties’ briefs, we conclude that the district court
properly granted summary judgment, as Graves did not produce evidence that
defendants knowingly compelled him to perform physical labor that was beyond his
strength, dangerous, or unduly painful. See Choate v. Lockhart, 7 F.3d 1370, 1374 (8th
Cir. 1993).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Henry L. Jones, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-